Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.
3.	 Claims 1, 4, 7-10 and newly added claims 12-15 are pending and under consideration as they read on a composition comprising peanut kernel extract allergen complexed or conjugated to aluminum.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1, 4, 7-10 and 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2010/0136093 (IDS filed on 07/17/2020; Reference 2) in view of U.S. Patent Application Publication 2012/0141536 (IDS filed on 07/17/2020; Reference 3).
U.S. Patent Application Publication 2010/0136093 teaches compositions and methods for epicutaneous and subcutaneous immunotherapy comprising an extract of peanuts which preferably comprises Ara h 1, Ara h 2, Ara h 3, Ara h 4, Ara h 5, Ara h 6, Ara h 7, Ara h 8 and Ara h 9. (In particular, paragraphs [0054], [0108], claims whole document).  The composition may comprise adjuvant including aluminum phosphate and aluminum hydroxide (In particular, paragraph [0066], Figures 11, 13-18, [0097]. [0162], [0175]-[0176]).  The reference teaches administering the composition once a week during 8 weeks, mice of the SCIT group received 200 µl of a homogeneous suspension of 100 µg of peanut injected subcutaneously between shoulders.  (In particular, paragraph [0176]).  
The reference teaches in paragraph [0230]-[0233]:
The first adult cohorts shall receive a dose of peanut protein [based on the maximal recommended starting dose (MRSD) calculation of 5 .mu.g derived from preliminary animal toxicity studies]: 1) i.e. 5 .mu.g peanut protein. The next doses studied are 100 .mu.g peanut protein, 250 .mu.g peanut protein and 500 .mu.g peanut protein. Only if safety issues arise at 100 .mu.g of peanut protein, will an intermediate dose of 50 .mu.g be studied. At each dose tested, one cohort will be under the every day regimen and the second cohort under the every other day regimen. 
A 2-week dosing period will allow for analysis of safety based on several factors including immediate reactions (Day 1 to Day 3), more than grade III skin reactions according to the international classification (more than 7 vesicles, or skin ulcerative lesions, lesions spreading beyond the area of application of the Viaskin.RTM.), adverse Viaskin.RTM. site reactions, changes in blood or general medical safety parameters judged significant by the investigators, and adverse reactions associated with co-morbid disease (e.g., atopic dermatitis or asthma). Cohorts will be studied sequentially to ensure safety with monitoring daily for the first 72 hours (8 hours on day 1; 2 hours on days 2 and 3, observation period can be extended if judged necessary by the investigator) then visits weekly to monitor for adverse effects. 
A period of data safety monitoring and analysis of up to 1 full week of treatment shall be utilized after all subjects of the adult cohorts have completed dosing at a dose. This DSMB review ensures safety before escalating to the next dose in the adult cohorts. This process is repeated until the maximum dose is reached in the adult population. Then a sequential progression to the teenager cohorts at the maximum tolerated adult dose will occur. Monitoring and analysis of the safety of the teenager cohorts is done by the DSMB before progressing to the children cohorts at the same dose. 
Also, 2 adult cohorts composed solely of subjects with a Grade 5 anaphylaxis history to peanut will be dosed after the safety of adult cohorts with a grade .ltoreq.4 has been assessed as satisfactory

The claimed invention differs from the prior art in the recitation wherein substantially 100% of the allergen is complexed or conjugated with aluminum; and the recitation that the composition is administered at a dose of about .1 ng/kg to 10 mg/kg of claim 14. 
U.S. Patent Application Publication 2012/0141536 teaches conjugating allergens from allergen extracts (including Ara h 1, Ara h 2, Ara h 3, Ara h 4 and Ara h 5) for epicutaneous/transdermal or preferably subcutaneous immunotherapy with aluminum hydroxide wherein 99% of the allergens in the composition are adsorbed to aluminum hydroxide in order to increase efficacy of the vaccine (In particular, paragraphs [0026], [0032], [0061], [0063], whole document).  The reference teaches the composition is administered to the mammal every two weeks in an escalating titration (In particular, paragraphs [0034]-[0048]). 
U.S. Patent Application Publication 2012/0141536 teaches in paragraphs [0061]-[0063] that: 
“the adsorption of allergen to the oxygen containing metal salt aluminum hydroxide depends on the buffer system and the reaction conditions, including temperature and reaction time, under which the adsorption takes place. The reference also teaches that oxygen-containing metal salts can be characterised by a variety of physical-chemical parameters like adsorption, solubility and dissolution properties, ionic charge measured as the isoelectric point pl (pH where the net charge of the substance is zero for a dissociationable compound), dissociation constants, complex coordination, electronic configurations, valence, bonding orbitals and antibonding orbitals, depot properties, adhesion properties, surface characteristics, particle characteristics, and adjuvanticity.   It is believed that the biologically active substance is adsorbed (or coupled) to the oxygen-containing metal salt, and this adsorption contributes to the efficacy of the vaccine. Several factors may be important or influence the adsorption between the active substance and the oxygen-containing metal salt (see e.g. P. M. Callahan et al., Pharmaceutical Research Vol. 8, No. 7, 851-858 (1991), and Vaccine Design. The Subunit and Adjuvant Approach). These factors include pH, the length of time the adsorption reaction is carried out for, mixing conditions, concentrations of the various components in the vaccines, containers, temperature, storage, buffer and excipients. It has further been found that the adsorption of the active substance may be influenced by the net/overall charge of the metal salt and the charge of the active substance, both of which are pH dependent. A further feature believed to be of importance is the solubility of the oxygen-containing metal salts.” 

It would have been obvious to have adsorbed the peanut allergens of U.S. Patent Application Publication 2010/0136093 to the aluminum hydroxide adjuvant rather than just adding the aluminum hydroxide to the composition because U.S. Patent Application Publication 2012/0141536 teaches increased efficacy of the vaccine by adsorbing the allergen to the aluminum hydroxide, and particularly wherein 99% of the allergen is adsorbed to the aluminum hydroxide as taught by the U.S. Patent Application Publication 2012/0141536 reference.
The prior art teaches complexing the allergen to the greatest degree possible, including 99% complexed.  The additional 1% of allergen complexed induces an expected further decrease in allergic reactions because all of the allergen in the composition is complexed with aluminum provides a more effective vaccine.  The 2012/0141536 reference teaches in paragraphs [0064]-[0066] that the increased effectiveness may be due to protection of the active substance either by maintaining the ideal pH for the active substance in the microenvironment, thus preventing acid degradation or by protecting the active substance against enzymatic degradation thereby allowing the substance to be delivered; a buffer capacity which may result in an in vivo microenvironment within the vaccine formulation which protects the active substance from the degradable environment; and an increased capability to adhere to the mucosal membrane and thus increased absorption of the allergen through the mucosal membrane. Any one of these effects would only be predictably enhanced by increasing the amount of adsorbed allergens in the composition.  One of ordinary skill in the art would expect to see further effectiveness of the vaccine the more the allergen in the composition is adsorbed to the aluminum.  
Determining the factors necessary to achieve the desired level of adsorption is well within the purview of one of ordinary skill in the art at the time of invention.  Concentration was known to be a results-effective variable that would have been optimized in the art of allergen adsorption to aluminum hydroxide.  One of ordinary skill in the art would expect that conjugating 100% of the allergens would decrease allergies and adverse event and be more effective over 99% conjugated allergens for the reasons why one decides to conjugate any of the allergens. The result gained from 99% conjugation would follow in the same way for 100% conjugated allergens as there is no known benefit for maintaining the 1% unconjugated allergens. Rather, the art teaches conjugating the allergens to a degree which can be reasonably expected from conjugation methods. 
The art acknowledges that complexing the allergens with aluminum was done with the intention of making the allergen vaccine more effective.  As such, it would have been obvious to complex all of the allergens in the composition for the highest degree of effectiveness.  It would have been obvious over the prior art to make a 100% complexed composition because it would be the most ideal composition for treating patients with peanut allergies.  
It is noted that the reference teaching of 99% complexed likely takes into consideration the technical challenges in producing a composition wherein every allergen is complexed to aluminum since if one single allergen dissociates from the aluminum then the composition would not comprise 100% aluminum complexed allergen.  However, the motivation to make a 100% complexed allergen composition is obvious in view of the teachings to make the most effective composition.  One would have a reasonable expectation of success in making the 100% complexed allergens in view of the art teaching of 99% alum complexed peanut allergens.  
The recitation of “wherein the composition is formulated for subcutaneous administration” is inherent in the reference composition.  In addition, the compositions were actually administered subcutaneously.  Furthermore, absent evidence to the contrary all the compositions of the combined reference would not be incompatible with subcutaneous use.  
Determining the dosages, route and frequency of administration to achieve the desired level of desensitization is well within the purview of one of ordinary skill in the art at the time of invention.  Dosage, route and frequency of administration were known to be a results-effective variables that would have been optimized in the pharmaceutical art, as evidenced by all of the specific teachings in the references regarding optimizing dosage, route and frequency of administration and the specific teachings that they would have optimized desensitization by one of ordinary skill in the art.  
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references’ teachings, especially in the absence of evidence to the contrary.
Applicant’s arguments filed on 05/03/2022 have been fully considered, but are not found persuasive. 
Applicant argues:
“As an initial matter, claims 1 and 8 have been amended to clarify that the composition, and the method of using the composition, involve subcutaneous administration. This alone distinguishes Mondoulet, which is directed to a skin patch and disparages delivery by subcutaneous routes (see Mondoulet, paragraphs [0011] and [0016]). Given the focus of Mondoulet on epicutaneous delivery, one of ordinary skill in the art would not modify Mondoulet to provide a subcutaneous formulation and route of delivery, as doing so would be counter to the basic principle under which Mondoulet's invention was designed to operate, which is improper (see MPEP § 2143.01(V)). For at least this reason, claims 1 and 8 define over the combination of art as presented in the Office Action. 
In addition, Applicant respectfully notes that the Office Action does not provide a sufficient rationale for modifying Mondoulet, which is acknowledged to fail to disclose or suggest that substantially 100% of the allergen is complexed or conjugated with aluminum, with the teaching of Wustenberg. Mondoulet expressly teaches that the preparation is adjuvant free and that use of adjuvants is not preferred (see Mondoulet, paragraphs [0017] and [0066]). Moreover, the list of potential (and not preferred) adjuvants in Mondoulet is extensive, such that there is no suggestion or motivation to select aluminum, as recited in the pending claims. 
Applicant also respectfully notes that the Office Action does not address the claim element that the allergen in the composition is not modified by reduction and alkylation.”

	It is the Examiner’s position that the peanut extract of  U.S. Patent Application Publication 2010/0136093 and the peanut allergens of U.S. Patent Application Publication 2012/0141536 are neither reduced nor alkylated.  A reference need not affirmatively teach that a peanut allergen or peanut extract “has not been reduced or alkylated” to be used in this rejection.  Furthermore, the peanut extract is actually produced in the U.S. Patent Application Publication 2010/0136093 and it is neither reduced nor alkylated.  
Applicant’s arguments about the other things that the references teach is not persuasive.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
The rejection stands for reasons of record.  
6.	No claim is allowed.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
May 7, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644